       Case 1:18-cv-11642-VM-DCF Document 232 Filed 06/21/21 Page 1 of 1


FELICELLO                                          Michael James Maloney*
                                                                  Partner
                                                                                                 Felicello Law P.C.
                                                                                             366 Madison Avenue
                                                                                                          3rd Floor
                                                                                              New York, NY 10017


                                                                                          Tel. +1 (646) 564-3510
                                                                                     mmaloney@felicellolaw.com


                                               June 21, 2021
 VIA ECF

 Hon. Victor Marrero
 Daniel Patrick Moynihan
 United States Courthouse
 500 Pearl St.
 New York, NY 10007-1312

 Re:   Baliga, et al. v. Link Motion Inc., et al., Case No. 1:18-cv-11642-VM-DCF
       (S.D.N.Y.)

 Dear Judge Marrero:

       We represent Defendant Vincent Wenyong Shi (“Shi”). On June 9, 2021,
 Plaintiff Wayne Baliga (“Plaintiff”) filed an Objection (Dkt. No. 223 refiled at Dkt.
 No. 225, the “Objection”) to the Memorandum Order issued by the Hon. Debra
 Freeman on May 26, 2021 (Dkt. No. 221). We write to respectfully request an
 extension of Shi’s time to respond to the Objection from June 23, 2021 to July 9, 2021.

        Counsel for Robert W. Seiden, the court-appointed receiver for Link Motion
 Inc., consents to this request. Counsel for Plaintiff have advised that they do not
 oppose this request. Accordingly, Shi respectfully requests that the Court grant this
 request for an extension.

                                               Respectfully submitted,

                                               /s/ Michael James Maloney

                                               Michael James Maloney

 cc:   All counsel of record (via ECF)




                                                                   *Admitted to practice law in New York
